Case 14-02289        Doc 128      Filed 12/19/18 Entered 12/19/18 11:04:25              Desc       Page
                                               1 of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-02289
         Tim D Garland

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 01/27/2014, and was converted to chapter 13 on 07/11/2014.

         2) The plan was confirmed on 10/17/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 05/25/2018.

         5) The case was completed on 10/17/2018.

         6) Number of months from filing to last payment: 51.

         7) Number of months case was pending: 53.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $1,300.00.

         10) Amount of unsecured claims discharged without payment: $271,690.04.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-02289     Doc 128      Filed 12/19/18 Entered 12/19/18 11:04:25                     Desc       Page
                                            2 of 4



Receipts:

       Total paid by or on behalf of the debtor           $25,764.00
       Less amount refunded to debtor                          $0.00

NET RECEIPTS:                                                                                $25,764.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                             $3,391.00
    Court Costs                                                           $0.00
    Trustee Expenses & Compensation                                   $1,282.08
    Other                                                                 $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                              $4,673.08

Attorney fees paid and disclosed by debtor:              $609.00


Scheduled Creditors:
Creditor                                    Claim        Claim            Claim        Principal      Int.
Name                              Class   Scheduled     Asserted         Allowed         Paid         Paid
ANA B CAMBEROS                Unsecured           NA           0.00             0.00           0.00       0.00
ANA B CAMBEROS                Priority            NA           0.00             0.00           0.00       0.00
ANA D MOTA                    Unsecured           NA           0.00             0.00           0.00       0.00
ANA HERNANDEZ                 Unsecured           NA           0.00             0.00           0.00       0.00
ANA LESI CARRAMAN             Priority            NA           0.00             0.00           0.00       0.00
ANA LESI CARRAMAN             Unsecured           NA           0.00             0.00           0.00       0.00
ANGELICA ROMAN                Unsecured           NA           0.00             0.00           0.00       0.00
ANGELICA ROMAN                Priority            NA           0.00             0.00           0.00       0.00
ANTONIA TOMEZ                 Priority            NA           0.00             0.00           0.00       0.00
ANTONIA TOMEZ                 Unsecured           NA           0.00             0.00           0.00       0.00
BLANCA GUZMAN                 Unsecured           NA           0.00             0.00           0.00       0.00
BLANCA GUZMAN                 Priority            NA           0.00             0.00           0.00       0.00
CAMILA RIOS                   Unsecured           NA           0.00             0.00           0.00       0.00
CAMILA RIOS                   Priority            NA           0.00             0.00           0.00       0.00
CECILIA FLORES                Unsecured           NA           0.00             0.00           0.00       0.00
CECILIA FLORES                Priority            NA           0.00             0.00           0.00       0.00
ERIKA ANGULO                  Unsecured           NA           0.00             0.00           0.00       0.00
ERIKA ANGULO                  Priority            NA           0.00             0.00           0.00       0.00
ERIKA TELLEZ                  Priority            NA           0.00             0.00           0.00       0.00
ERIKA TELLEZ                  Unsecured           NA       1,056.78             0.00           0.00       0.00
GIS ROLLING LLC               Unsecured    186,799.93   189,885.96       189,885.96      21,090.92        0.00
GREGORIO MEDINA               Priority            NA           0.00             0.00           0.00       0.00
GREGORIO MEDINA               Unsecured           NA           0.00             0.00           0.00       0.00
GUADALUPE MORALES HERNANDEZ   Priority            NA           0.00             0.00           0.00       0.00
GUADALUPE MORALES HERNANDEZ   Unsecured           NA           0.00             0.00           0.00       0.00
JUAN SANCHEZ                  Unsecured           NA           0.00             0.00           0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 14-02289       Doc 128      Filed 12/19/18 Entered 12/19/18 11:04:25                  Desc        Page
                                              3 of 4



Scheduled Creditors:
Creditor                                     Claim         Claim         Claim        Principal       Int.
Name                               Class   Scheduled      Asserted      Allowed         Paid          Paid
JUAN SANCHEZ                   Priority             NA           0.00          0.00           0.00        0.00
JUANA MELENDEZ                 Unsecured           0.00          0.00          0.00           0.00        0.00
LAURA VALDEZ                   Unsecured            NA           0.00          0.00           0.00        0.00
LAURA VALDEZ                   Priority             NA           0.00          0.00           0.00        0.00
MARIA HUERTA                   Priority             NA           0.00          0.00           0.00        0.00
MARIA HUERTA                   Unsecured            NA           0.00          0.00           0.00        0.00
MARIBEL MARTINEZ               Unsecured            NA           0.00          0.00           0.00        0.00
MARIBEL MARTINEZ               Priority             NA           0.00          0.00           0.00        0.00
MARTHA ADRIANA HURTADO         Unsecured            NA           0.00          0.00           0.00        0.00
MIRIAM ARLET JUAREZ            Priority             NA           0.00          0.00           0.00        0.00
MIRIAM ARLET JUAREZ            Unsecured            NA           0.00          0.00           0.00        0.00
PATRICIA BALLESTEROS           Unsecured            NA           0.00          0.00           0.00        0.00
PATRICIA BALLESTEROS           Priority             NA           0.00          0.00           0.00        0.00
PNC BANK                       Secured             0.00          0.00          0.00           0.00        0.00
RAUL TELLEZ                    Priority             NA           0.00          0.00           0.00        0.00
RAUL TELLEZ                    Unsecured            NA           0.00          0.00           0.00        0.00
RITA SILVA                     Unsecured            NA           0.00          0.00           0.00        0.00
RITA SILVA                     Priority             NA           0.00          0.00           0.00        0.00
ALLIED NATIONAL/COLLEC/KENSING Unsecured      1,415.00            NA            NA            0.00        0.00
FIRST NATIONAL BANK            Unsecured          83.00           NA            NA            0.00        0.00
MER & MAN BK                   Unsecured    101,397.00            NA            NA            0.00        0.00
WILFRIDO VALLE                 Unsecured            NA           0.00          0.00           0.00        0.00


Summary of Disbursements to Creditors:
                                                            Claim           Principal                Interest
                                                          Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                      $0.00                $0.00                $0.00
      Mortgage Arrearage                                    $0.00                $0.00                $0.00
      Debt Secured by Vehicle                               $0.00                $0.00                $0.00
      All Other Secured                                     $0.00                $0.00                $0.00
TOTAL SECURED:                                              $0.00                $0.00                $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                           $0.00                $0.00                $0.00
       Domestic Support Ongoing                             $0.00                $0.00                $0.00
       All Other Priority                                   $0.00                $0.00                $0.00
TOTAL PRIORITY:                                             $0.00                $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                          $189,885.96         $21,090.92                   $0.00




UST Form 101-13-FR-S (9/1/2009)
Case 14-02289        Doc 128       Filed 12/19/18 Entered 12/19/18 11:04:25                Desc      Page
                                                4 of 4



Disbursements:

         Expenses of Administration                             $4,673.08
         Disbursements to Creditors                            $21,090.92

TOTAL DISBURSEMENTS :                                                                      $25,764.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/18/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
